UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15(d)-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2012 Commission File Number 001-35233 STUDENT TRANSPORTATION INC. (Exact name of registrant as specified in its charter) 160 Saunders Road, Unit 6 Barrie, Ontario, Canada L4N 9A4 Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F¨Form 40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation ST Rule 101(b)(1): Not Applicable Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation ST Rule 101(b)(7): Not Applicable Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes¨Nox If “Yes” marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STUDENT TRANSPORTATION INC. Dated: November 9, 2012 By: /s/ Patrick J. Walker Patrick J. Walker, Executive Vice President and Chief Financial Officer INDEX TO EXHIBITS These exhibits are numbered in accordance with the Exhibit Table of Item601 of Regulation S-K. ExhibitNumber Description Student Transportation Inc. Voting Results
